Exhibit 10.2
RESPECT YOUR UNIVERSE, INC.
6533 Octave Avenue
Las Vegas, Nevada 89139


June 17, 2011


Steve Eklund
1123 Lakeshore Road
Lake Oswego OR 97034


Dear Steve:


It is my pleasure to extend the following offer of employment to you on behalf
of Respect Your Universe, Inc. (“RYU”).


Title: Chief Financial Officer


Reporting Relationship: The position will report to (Name and
Title):  Christopher Martens, CEO and the RYU Board of Directors


Job Description and Goals or Objectives: manage all day-to-day financial aspects
of RYU.


Base Salary: Compensation for the period from June 18, 2011 through September
30, 2011, shall be the stock option as set forth in the “Stock Options”
subsection (i) below, and thereafter, commencing October 1, 2011, will be paid
$150,000 on an annual basis, and subject to deductions for taxes and other
withholdings as required by law or the policies of RYU.


Non-Compete and Confidential Information Agreement: Our standard non-compete and
confidential information agreement must be signed prior to start.


Benefits: The standard company health and dental insurance coverage are
generally supplied per company policy. Eligibility for other benefits, will
generally take place per company policy. Employee contribution to payment for
benefit plans is determined annually.


Stock Options:



 
(i)  
As sole compensation for the period from June 18, 2011 through September 30,
2011, a fully vested option to purchase 100,000 shares of RYU common stock to be
approved and issued by RYU’s board of directors on July 1, 2011, with an
exercise price equal to the closing price of RYUN on such date, issued pursuant
to the RYU 2011 Incentive Award Plan.




 
(ii)  
An option to purchase 100,000 shares of RYU common stock, vested over four years
in yearly cliffs, to be approved and issued by RYU’s board of directors on
October 1, 2011, with an exercise price equal to the closing price of RYUN on
such date, issued pursuant to the RYU 2011 Incentive Award Plan.

 
 
 

--------------------------------------------------------------------------------

 


Vacation and Personal Emergency Time Off: Vacation is accrued per company
policy. Personal emergency days are generally accrued per company policy.




Expenses: Normal and reasonable expenses will be reimbursed on a monthly basis
per company policy and upon completion of the appropriate expense request form.


Start Date: June 18, 2011


Your employment with RYU shall be at-will and either party can terminate the
relationship at any time with or without cause and with or without notice.


You acknowledge that this offer letter, represents the entire agreement between
you and RYU and that no verbal or written agreements, promises or
representations that are not specifically stated in this offer, are or will be
binding upon RYU.


If you are in agreement with the above outline, please sign below. This offer is
in effect for five business days.


Signatures:


RESPECT YOUR UNIVERSE, INC.
          /s/ Christopher Martens  
Christopher Martens
 
Chief Executive Officer
     
June 30, 2011
 
Date
         
/s/ Steve Eklund
 
Steve Eklund
     
June 30, 2011
 
Date
 


 
 

--------------------------------------------------------------------------------